DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,343,623 to Cole et al.
In re claim 1, Cole teaches a tension knife comprising: 
an elongate knife body having a thin, flat profile and defining a first mounting point (14) at a first end of the elongate knife body and a second mounting point (16) at a second end of the elongate knife body opposite the first end; 
the elongate knife body having a characteristic width across a length (as shown in at least Figure 1, the width of the blade traverses the length) of the elongate knife body between the first mounting point and the second mounting point; 
the characteristic width of the elongate knife body defining a centerline (designated by the plane P) between a leading edge of the elongate knife body and a trailing edge of the elongate knife body opposite the leading edge; and 

In re claims 2 and 17, wherein at least one of the first mounting point or the second mounting point comprises an aperture (14,16).
In re claims 3 and 18, wherein the leading edge (12d) of the tension knife is capable of being sharpened.
In re claim 6, wherein the leading edge (12d) of the tension knife is angled.
In re claim 7, wherein the leading edge (12d) of the tension knife is recessed.
Note, the leading edge is recessed away from the top portion of the cutting blade, 12c.

In re claim 16, Cole teaches a tension knife comprising: 
an elongate knife body having a thin, flat profile and defining a first mounting point (14) at a first end of the elongate knife body and a second mounting point (16) at a second end of the elongate knife body opposite the first end; 
the elongate knife body having a characteristic width (as shown in at least Figure 1, the width of the blade traverses the length) across a length of the elongate knife body between the first mounting point and the second mounting point; 
the characteristic width of the elongate knife body defining a centerline (designated by the plane P) between a recessed leading edge of the elongate knife body and a trailing edge of the elongate knife body opposite the leading edge; and 
the first mounting point and the second mounting point each having a focus (“+” shown in the center of holes 14,16) between the centerline of the elongate knife body and the leading edge.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. in view of US Patent Application Publication No. 20140208917 to Whitney.
In re claims 5 and 20, Cole teaches the leading edge of the tension knife has a first side and an opposing second side, but does not teach at least one of the first or second sides having at least two bevels.
Whitney teaches a tension knife (1702) has a double bevel (Para 0106).
It would have been obvious to one before the effective filing date of the invention to provide the blade of Cole with two bevels as taught by Whitney which is advantageous to push the food away from both sides of the knife simultaneously during cutting. 

Claims 8-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
US Patent Application Publication No. 20040237741 to Stinnett et al. in view of US Patent Application Publication No. 20060185488 to Short et al.
In re claim 8, Stinnett teaches a tension knife assembly comprising: 

an elongate knife body (see 22 of alternative embodiment to Figure 2) having a thin, flat profile and defining a first mounting point (there are a plurality of points along the surface of the blade that permit it to be mounted in the slot 134 of the frame) at a first end of the elongate knife body and a second mounting point (there are a plurality of points along the surface of the blade that permit it to be mounted in the slot 134 of the frame) at a second end of the elongate knife body opposite the first end, 
the elongate knife body having a characteristic width (see 22 of alternative embodiment to Figure 2) across a length of the elongate knife body between the first mounting point and the second mounting point, the characteristic width of the elongate knife body defining a centerline (see 22 of alternative embodiment to Figure 2, and note there is a centerline between each end of the blade, which defines the width) between a leading edge of the elongate knife body and a trailing edge of the elongate knife body opposite the leading edge, and 
a frame (150) for supporting and tensioning the tension knife (Para 0038); and 
a plurality of clamp blocks (152) for mounting the tension knife to the frame at the first mounting point and the second mounting point, at least one of the clamp blocks configured to rotate with respect to the frame to tension the leading edge of the tension knife (Para 0038).
Regarding claims 8 and 9, Stinnett teaches a blade having a centerline, but does not teach a focus between the centerline of the elongated body and the leading edge in which the mounting point comprises an aperture.
Short teaches a blade having first and second mounting points (33,34) which are apertures having a focus (or center) between the centerline of the elongated body and the leading edge in which the mounting point comprises an aperture (Fig. 4).
It would have been obvious to one before the effective filing date of the invention to provide the mounting points of Stinnett as apertures with foci between the centerline and 

In re claim 10, Stinnett teaches wherein the leading edge (22) of the tension knife is capable of being sharpened.
	In re claim 13, Stinnett teaches wherein the leading edge of the tension knife is angled (see alternative embodiment to Figure 3. Blade 22, has at least a 0 degree angle. The claim has not set forth what the angle of the blade is with respect to).

	Regarding claim 14, Stinnett teaches the blade has a blade edge, but does not teach the leading edge of the tension knife is recessed.
	Short teaches a blade (30) which has a serrated cutting edge (32). The serrations have a plurality of recesses and peaks.
	It would have been obvious to one before the effective filing date of the invention to provide the blade of Stinnett with a serrated cutting edge as taught by Short which is advantageous since serrated blades require less (re)sharpening than straight edge blades, which still permitting the cutting of soft foods. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stinnett et al. in view of Short et al., as applied to the above claims, and in further view of Whitney.
In re claim 12, modified Stinnett teaches the leading edge of the tension knife has a first side and an opposing second side, but does not teach at least one of the first or second sides having at least two bevels.
Whitney teaches a tension knife (1702) has a double bevel (Para 0106).
. 

Allowable Subject Matter
Claims 4, 11, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 11, and 19 are directed to the percentage in which the mounting points are offset from the centerline. Cole et al. teaches the first and second mounting points are aligned with the centerline of the elongated knife body. 
Short teaches the first and second mounting points are offset from the centerline, but does not disclose details. 
Claim 15 is directed to the frame being configured to permit one end of the knife body to rotate and the other to rotate and translate during tensioning. The prior art alone, or in combination teach or suggest this concept in combination with the other claim limitations. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication No. 20010035082 teaches a focus and a centerline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724